Citation Nr: 1113892	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-23 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for high cholesterol.  

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a breathing condition other than sleep apnea.

4.  Entitlement to service connection for right and left foot deformities, to include bunion deformities, arthritis of the first metatarsal joint and hallux valgus. 

5.  Entitlement to service connection for gastroesophageal reflux disorder (GERD).

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

7.  Entitlement to service connection for onychomycosis (claimed as a rash), to include as secondary to exposure to herbicides.

8.  Entitlement to service connection for a left ankle disability.  

9.  Entitlement to service connection for a right ankle disability.

10.  Entitlement to service connection for left knee arthritis

11.  Entitlement to service connection for right knee arthritis.

12.  Entitlement to a compensable initial disability rating for a service-connected bilateral hearing loss disability prior to July 12, 2007, and a rating in excess of 20 percent from July 12, 2007.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to May 1968.  Service in Korea is indicated by the evidence of record. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Original jurisdiction in this case now resides with the RO in Louisville, Kentucky.


Procedural history

In March 2006, the RO awarded the Veteran service connection for a bilateral hearing loss disability; a noncompensable (zero percent) disability rating was assigned, effective March 16, 2005.  The Veteran disagreed with this initial rating and perfected an appeal as to that issue.  During the course of the appeal, the RO increased this disability rating from 0 to 20 percent, effective July 12, 2007.         See the RO's August 2008 rating decision.   The Veteran has expressed continued disagreement with the 20 percent rating, and has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].

The RO also denied the remaining eleven service-connection claims, listed above, in its March 2006 rating decision.  The Veteran disagreed with each decision and perfected an appeal as to each issue.

On his July 2007 Statement in Support of Claim [submitted in lieu of a VA Form 9], the Veteran requested a personal hearing before the Board as to the issues currently on appeal.  In subsequent correspondence received by the RO on August 1, 2007, the Veteran crossed out his request for a Board hearing, and specifically requested a Decision Review Officer's hearing at the RO instead.  The Veteran testified before the RO at a personal hearing in September 2007, and a transcript of the hearing has been associated with the Veteran's VA claims folder.  The Board notes that the Veteran has not since requested that that a Board hearing be scheduled.  His BVA hearing request, therefore, is deemed withdrawn.                  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).

Clarification of issue on appeal

Although the Veteran and his representative originally developed a service-connection claim for PTSD, the Board is now expanding the issue to include consideration of whether the Veteran is entitled to service connection for any acquired psychiatric disorder.  The United States Court of Appeals for Veterans Claims (the Court) has determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."           See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record demonstrates that in addition to a diagnosis of PTSD, the Veteran has also been diagnosed with depression.  The Board is therefore expanding the issue on appeal at this time, and will consider whether service connection may be awarded for an acquired psychiatric disorder, to include PTSD and depression, as instructed by the Court in Clemons.

Waiver concerns

In March and July 2010, the Veteran submitted additional evidence and argument directly to VA without a written waiver of consideration of such argument and evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2010).

With the exception of the Veteran's July 2010 and March 2010 personal statements, all of the lay and medical evidence submitted after the AOJ's last supplemental statement of the case (SSOC) are exact copies of evidence already of record and previously considered by the AOJ.  Thus, there is no prejudice to the Veteran for the Board to proceed without initial AOJ consideration of these lay statements and medical records.  See 38 C.F.R. § 20.1304 (2010).

The Veteran's July 2010 personal statement pertains specifically to his service-connection claim for an acquired psychiatric disorder.  His March 2010 statement pertains to his increased rating claim for his bilateral hearing loss disability.  As discussed below, the Board is remanding both claims so that the RO can afford the Veteran mental and audiological VA examinations.  To the extent these statements contain evidence that is not duplicative of evidence that has been previously addressed by the AOJ, initial consideration of the statements will be appropriately performed at the RO.  

The Board notes in passing that the Veteran has asserted he engaged the enemy while serving in Vietnam multiple times throughout the pendency of his claims.  To the extent that the Veteran's July and March 2010 statements reiterate this assertion, such argument is duplicative of evidence already considered by the AOJ.  Accordingly the Board may address such assertions herein without first obtaining a waiver.  See 38 C.F.R. § 20.1304 (2010).

Finally, the Veteran has also submitted a number of documents pertaining to his prior marriages and dependents' status which were not first considered by the AOJ.  Because these documents are not relevant to the Veteran's compensation claims currently on appeal, a remand to obtain a waiver of AOJ consideration of these records is not necessary.

Referred issues

In his March 2010 statement, the Veteran appears to be filing service-connection claims for diabetes mellitus and for alcoholism.  See the Veteran's Statement in Support of Claim, received by the RO on March 5, 2010.  The RO has yet to adjudicate these claims.  As such, the matters are referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Remanded issues

The Veteran's left and right ankle, left and right knee, onychomycosis, acquired psychiatric disability, and hearing loss claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the September 2007 RO hearing, the Veteran and his representative specifically indicated that the Veteran wished to withdraw his appeal of entitlement to service connection for high cholesterol. 

2.  The evidence of record does not demonstrate that the Veteran's sleep apnea originated in military service, or is otherwise causally related to his military service.

3.  The evidence of record does not demonstrate that a breathing disability other than sleep apnea currently exists.

4.  The evidence of record does not demonstrate that the Veteran's bilateral foot deformities originated in military service, or are otherwise causally related to his military service.

5.  The evidence of record does not demonstrate that the Veteran's GERD originated in military service, or is otherwise causally related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal have been met as to his claim of entitlement to service connection for high cholesterol.  38 U.S.C.A.  § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2010).

2.  Sleep apnea was not incurred in, or aggravated by active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  A breathing disability other than sleep apnea was not incurred in, or aggravated by active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The Veteran's bilateral foot deformities were not incurred in or aggravated by service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  GERD was not incurred in, or aggravated by active duty military service.         38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for high cholesterol, sleep apnea, a breathing condition other than sleep apnea, bilateral foot deformities, and GERD.  As noted above, the Veteran's right and left ankle, right and left knee, onychomycosis, acquired psychiatric disability and hearing loss claims are being remanded.  Each will be discussed in the REMAND section of this decision below.


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time," or 
"immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

With respect to the Veteran's service-connection claim for high cholesterol, the Veteran has withdrawn this claim from appellate status, and it will be dismissed below.

With respect to the Veteran's other service-connection claims, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letters mailed in April 2005, August 2005, October 2005, and May 2007.  To the extent that the Veteran may not have been provided with complete notice until after the initial adjudication of his claims in March 2006, the Board finds that there is no prejudice to him in proceeding with the issuance of final decisions.  Following the provision of the required notice and the completion of all indicated development of the record, the RO readjudicated all of the Veteran's claims in August and September 2008.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  

Concerning the VA's duty to assist, the Board notes that the Veteran's relevant service treatment records, service personnel records, post-service VA and private medical records, Internet printouts, lay statements of argument, and the lay statements of his acquaintances and fellow service members have been obtained and associated with the claims folder.  

The Veteran has asserted that he received treatment from the Lexington VA Medical Center for various disabilities at times between 1968 to 1998, and has requested that the VA obtain those records.  The RO did in fact attempt to obtain these specific records on January 14, 2008.  See the January 14, 2008 Request Report for the VAMC at Lexington, KY.  The RO received a response from the Lexington VAMC dated January 24, 2008 indicating that no such records were available and that there was nothing in the chart for this Veteran.  The RO subsequently made a formal finding regarding the unavailability of these records in September 2008.  

The Veteran's representative has asserted that the VA failed to satisfy its duty to assist by not obtaining these VA treatment records and incorporating them into the record.  See the Veteran's February 1, 2011 Written Brief Presentation, page 2. Although it is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers [see 38 U.S.C.A. § 5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)], where records are unavailable, "VA has no duty to seek to obtain that which does not exist."            See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  As noted above, the RO did in fact request treatment reports dated form 1968 from the Lexington VAMC, but it appears that such records no longer exist.  Thus, further efforts to obtain these VA treatment records would be futile.  VA's duty to assist the Veteran obtain such records is accordingly satisfied.

The Veteran's representative also contends that the VA denied the Veteran's claims in a September 2008 SSOC in large part because neither the RO nor the Veteran could obtain these unavailable VA treatment records.  See the Veteran's Written Brief Presentation, page 2.  However, a clear reading of each reason and basis outlined for each adjudicated issue in the September 2008 SSOC includes not simply a finding that such VA records could not be obtained, but also a conclusion on the merits of each claim, based on the evidence of record as a whole.  At no time has VA ever indicated to the Veteran that his service-connection claims were denied because he failed to maintain possession of his prior VA treatment records.  By suggesting as much, it appears that the Veteran's representative is attempting to attack a position that was not originally held by the VA in an effort to demonstrate impropriety on the part of VA in denying the Veteran's claims without first obtaining these missing VA treatment records.  As explained above, the Board finds that the VA's duty to assist the Veteran in obtaining treatment records that purportedly existed as many as 40 years ago has in fact been satisfied, and the Veteran has in no way been penalized for not having copies of these VAMC records in his possession.  

With respect to the examinations conducted in conjunction with this appeal, the Board observes that the Veteran has not been afforded any VA examinations as to his claimed high cholesterol, sleep apnea, breathing, foot deformity, or GERD disabilities.

The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

However, medical examinations as to the Veteran's perfected service-connection claims are unnecessary in this case.  As noted above, the Board is dismissing the Veteran's high cholesterol claim, per his withdrawal of the issue at a September 2007 hearing at the RO.  Additionally, as discussed in more detail below, there is no competent medical evidence of record demonstrating that the Veteran has a breathing disability other than sleep apnea [McLendon element (1)].  The Board recognizes that the Veteran is competent to describe his own observable symptomatology, but he is not competent to diagnose himself with a latent respiratory disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  Under these circumstances, a VA examination is not required.

Additionally, medical examinations as to the Veteran's perfected sleep apnea, bilateral foot deformity, and GERD claims are also unnecessary in this case.  As discussed in more detail below, the evidence of record is against a finding that the Veteran incurred any chronic in-service foot, stomach, or sleep disease or injury [McLendon element (2)], and, as discussed in detail below, the Board finds the Veteran's lay statements to the contrary not credible.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) [finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service].  Accordingly, return of this case to the RO for additional development or consideration is not required.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  He testified before the RO at a personal hearing in September 2007. 

Accordingly, the Board will address the claims on appeal.


Dismissal of high cholesterol claim

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.         See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2010).

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  See 38 C.F.R. § 20.204(b) (2010).

Analysis

In a rating decision dated in March 2006, the RO denied the Veteran's service-connection claim for high cholesterol.  The Veteran thereafter perfected an appeal as to the denial of this claim.  See the Veteran's July 2007 Statement in Support of Claim [submitted in lieu of a VA Form 9].    

As noted above however, the Veteran and his representative specifically requested to withdraw this appeal at the September 2007 RO hearing.  See the September 2007 RO hearing transcript, page 9.  As this request to withdraw was made on the record at the September 2007 hearing, there is no requirement that it be in writing.  38 C.F.R. § 20.204(b).

The Board therefore finds that the Veteran's and his representative's withdrawal request qualifies as a valid withdrawal of the perfected appeal of entitlement to service connection for high cholesterol.  See 38 C.F.R. § 20.204 (2010).   Accordingly, there remains no allegation of error of fact or law for appellate consideration as to this issue.  The matter is dismissed.


Service-connection claim for sleep apnea

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R.            § 3.303(b) (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his current sleep apnea disability is directly related to his active duty military service.  

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.  

It is undisputed that the Veteran currently has sleep apnea requiring use of a C-PAP [Continuous Positive Airway Pressure] machine.  See, e.g., the Veteran's October 13, 2004 VA C-PAP Follow-Up Note.  Hickson element (1), current disability, is accordingly satisfied. 

With respect to crucial Hickson element (2), in-service disease or injury, the Veteran's service treatment records include no complaints of, treatment for, or diagnoses of any sleeping problems or disabilities.  In fact, his service treatment reports include affirmative evidence that he had no trouble sleeping during his active duty service.  His April 19, 1968 separation examination pertinently includes a "normal" clinical evaluation of the Veteran's lungs and chest, nose, sinuses, and mouth and throat.  Additionally, and crucially, the Veteran specifically checked "no" when asked at separation whether he has ever experienced frequent trouble sleeping.  See the Veteran's April 29, 1968 Report of Medical History.  

Indeed, it does not appear that the Veteran was initially diagnosed with his sleep apnea for decades following the Veteran's separation from service.  See, e.g., the Veteran's March 2005 Application for Compensation and/or Pension [noting treatment for sleep apnea beginning in 2002].  The Veteran himself testified that he had no knowledge of what could have happened in service that caused his sleep apnea, and indicated that he was not seen for any type of respiratory problems during his active duty service.  See the September 2007 RO hearing transcript, page 6.  Accordingly, in-service sleeping problems or a sleeping disability are not demonstrated.  Hickson element (2) is therefore unsatisfied, and the Veteran's claim fails on this basis.

For the sake of completion, with respect to Hickson element (3), nexus or relationship, there is no medical evidence of record linking the Veteran's sleep apnea to his active duty military service.  The Board recognizes that the Veteran is competent to attest to having problems sleeping since his separation from service in 1968.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board finds that such assertions are not credible in light of the contemporaneous objective evidence of record described immediately above, which indicates that the Veteran experienced no trouble sleeping during his active duty service.  Indeed, the Board places greater weight of probative value on the history the Veteran presented to medical professionals for treatment purposes years ago [i.e., during service, on his April 1968 Report of Medical History] than it does on his recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

The Board acknowledges that there may be additional treatment reports dating from 1968 to 1998 that show treatment for sleep apnea that were unable to be located and associated in the record for the reasons described above.  Even assuming that these records exist, and assuming that the Veteran was in fact treated for sleeping problems prior to 2002 [which is contrary to what the Veteran attested to on his initial Application for Compensation], the Veteran's own indication that he never experienced sleeping problems upon separation, or at any time prior to separation on his April 1968 Report of Medical History demonstrates that a continuity of symptomatology since service to the present day does not in fact exist.

In light of the Veteran's conflicting medical histories, the absence of complaint or treatment for any sleeping problems in-service or for years following service, and the Veteran's potential bias, the Board is unable to afford the Veteran's statements any probative value with respect to the question of whether there has been a continuity of sleeping problems since service.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). [In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor].  Continuity of symptomatology since service is therefore not demonstrated. 

To the extent the Veteran asserts that his sleep apnea disability is related to in-service exposure to Agent Orange, the Board notes that sleep apnea is not one of the diseases that are presumptively associated with exposure to herbicide agents listed in 38 C.F.R. § 3.309(e).  Further, the evidence of record does not suggest any direct relationship between herbicide exposure and sleep apnea, and the Veteran has not submitted any competent evidence demonstrating any such connection.  Neither the Veteran nor his representative has been shown to possess the requisite medical training or credentials needed to render a competent medical opinion linking the Veteran's sleep apnea to Agent Orange exposure.  

Accordingly, Hickson element (3), relationship or nexus, has also not been satisfied.  The Veteran's service-connection claim for sleep apnea fails on this basis as well.  The benefit sought on appeal is denied.


Service-connection claim for a breathing condition other than sleep apnea

The law and regulations generally pertaining to service-connection claims has been set forth above and will not be repeated.

Essential to the award of service connection is the first Hickson element, existence of a disability.  Without it, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service connection presupposes a current diagnosis of the claimed disability]; see also Chelte v. Brown, 10 Vet. App. 268 (1997) [observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection].

Analysis

In essence, the Veteran contends that he currently has a breathing condition other than sleep apnea that is related to exposure to herbicides during his active duty service.  

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.  

With respect to crucial Hickson element (1), the record does not demonstrate that a breathing disability other than sleep apnea currently exists.  Indeed, the Veteran's lungs were noted to be clear to auscultation (CTA) upon examination in July 2005, and his respiratory system was similarly described as "clear bilaterally, regular and unlabored, nail beds pink, mucous membranes pink and moist, no cough" in January 2007.  See the Veteran's July 21, 2005 VA PC Green Progress Note and January 8, 2007 VA Initial Nursing Assessment respectively.  Crucially, a November 2006 VA treatment record specifically indicated that although the Veteran's exertion power is limited by knee pain, he had no underlying pulmonary disease-oriented evidence ("DOE"), no orthopnea, paroxysmal nocturnal dyspnea ("PND"), coughing or wheezes.  He does not smoke.  No treatment for any lung diseases."  See the November 27, 2006 VA Pre-Op/Medical Consult Response.  

The Board has no reason to doubt that the Veteran at times experiences trouble breathing, congestion, coughing or wheezing, or requires the use of inhalers.  Indeed, he is competent to testify as to such observable symptomatology and treatment.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Crucially however, the Court has stated that symptoms alone, without a diagnosed related medical condition, do not constitute a disability for which service connection may be granted.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Furthermore, underlying respiratory disabilities are latent disabilities that can only be competently diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  As such, the Veteran's lay assertions that he currently experiences trouble breathing do not constitute competent clinical diagnoses of an existing disability.  See 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].

In the absence of any diagnosed breathing disability [other than sleep apnea, discussed above], service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Hickson element (1) has not been met as to the Veteran's breathing condition claim, and it fails on this basis alone.  The benefit sought on appeal is denied.

Service-connection claims for GERD, and for a right and left foot deformity, to include bunion deformities, arthritis of the first metatarsal joint, and hallux valgus 

The law and regulations generally pertaining to service-connection claims has been set forth above and will not be repeated.

Analysis

In essence, the Veteran contends that his foot deformities and his GERD are caused by, or otherwise related to his active duty military service.

As noted above, in order to establish service connection for the claimed disorders on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.  

Concerning the Veteran's right and left foot deformities claim, it is undisputed that the Veteran currently has bilateral posterior calcaneal spurs, degenerative arthritis of both right and left first metatarsophalangeal joints with hallux valgus (flat feet) deformity bilaterally, and a bunion deformity.  See the Veteran's August 28, 2002 VA Radiology Report.  It is also undisputed that the Veteran has a current diagnosis of GERD.  See the Veteran's January 10, 2008 VA PC Progress Note.  Accordingly, Hickson element (1), current disability, is satisfied as to both issues.

With respect to crucial Hickson element (2), the Veteran's service treatment records include no complaints of or treatment for any injury to, or deformity of the feet or stomach.  [The Board recognizes that upon entry into military service, the Veteran indicated the presence of "foot trouble," noted to be "Athlete's Feet" upon examination.  See the Veteran's August 24, 1965 Report of Medical History.  The Veteran again noted a prior history of "foot trouble" on his 1968 Report of Medical History upon separation, but no comment was provided as to any change in assessments.]  Crucially, the Veteran's April 1968 separation examination denoted a "normal" clinical evaluation of the Veteran's feet, abdomen and viscera.  See the April 29, 1968 Report of Medical Examination.  The Veteran specifically indicated at that time that he had experienced no stomach, liver or intestinal trouble during service, and also indicated that he was "in perfect health."  See the Veteran's April 29, 1968 Report of Medical History.  

Significantly, the Veteran has asserted that his earliest treatment received for his foot deformities, to include bunions, took place in the 1970s [after his separation from service in 1968], and it is clear from the Veteran's service treatment records that the Veteran experienced no such problems during his active duty military service.  See the RO hearing transcript, pages 4 and 5.  Although the Veteran has provided a detailed description of how he injured his knees and ankles during basic training [discussed in more detail below], he has not provided VA with any account as to how he injured his feet in service, nor has he asserted that his foot deformities had their onset during his active duty military service.   

With respect to the Veteran's GERD, the Veteran recently testified that he was treated several times with antacids for gastric reflux and heartburn while serving on active duty.  See the RO hearing transcript, pages 8 and 10.  As noted above, the Veteran is certainly competent to attest to his observable symptomatology and his in-service treatment for reflux with antacids.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although competent, the Board finds these assertions of in-service onset not credible in light of the contemporaneous objective evidence of record described immediately above, which indicates that the Veteran experienced no stomach problems during his active duty service.  As above, the Board places greater weight of probative value on the history the Veteran presented to medical professionals for treatment purposes years ago [i.e., during service, on his April 1968 Report of Medical History] than it does on his recent statements to VA in connection with his claim for monetary benefits.  See Curry, 7 Vet. App. at 68;    see also Cartright, 2 Vet. App. at 25.

Based on the above, the Board finds that the competent and credible evidence of record reflects that the Veteran's experienced no in-service disease or injury to his right foot, left foot, or stomach.  As such, Hickson element (2) remains unsatisfied as to both issues, and the Veteran's bilateral foot deformity and GERD claims fail for this reason.  
The Board adds that the evidence of record does not demonstrate that the Veteran's right or left foot arthritis was diagnosed within one year of the Veteran's separation from service.  As such, service connection for arthritis may not be presumed under the provisions of 38 C.F.R. § 3.307 and § 3.309(a).  

For the sake of completeness, with respect to Hickson element (3), there is no medical evidence of record linking the Veteran's current foot deformities or his GERD to his active duty military service.  The Board recognizes that the Veteran is competent to attest to having foot or stomach problems since his separation from service in 1968, but finds these assertions of continuity not credible in light of the fact that the Veteran specifically reported that he did not experience stomach trouble in service on his 1968 Report of Medical History, and that physical examination upon separation specifically noted "normal" foot and stomach clinical evaluations.  Had the Veteran's bunion or hallux valgus deformities existed at the time of separation in 1968, such would most certainly have been recorded on the Veteran's April 1968 Report of Medical Examination.    

As discussed above, the Board acknowledges that there may be additional treatment reports dating from 1968 showing treatment for foot or stomach problems that were unable to be located and associated in the record.  Indeed, the Board notes that the treatment reports that are of record demonstrate that the Veteran first received treatment for a hiatal hernia as early as January 1984, and on various occasions thereafter.  His foot deformities were first noted in 2002.  See the Veteran's private treatment report dated January 18, 1984; see also the Veteran's August 28, 2002 VA Radiology Report.  Even assuming that prior records of treatment exist, the Veteran's own indication that he never experienced stomach problems upon separation from service, coupled with normal clinical evaluations of the Veteran's feet and stomach in 1968 demonstrates that a continuity of symptomatology since service to the present day does not in fact exist for either disability.

In light of the Veteran's conflicting medical histories, his normal clinical evaluations upon separation from service, the absence of complaint or treatment for any foot or stomach injuries or disabilities in-service or for years following service, and the Veteran's potential bias, the Board is unable to afford the Veteran's statements any probative value with respect to the question of whether there has been a continuity of foot or stomach problems since service.  See Caluza, 7 Vet. App. at 511-12.  Continuity of symptomatology since service is not demonstrated, and Hickson element (3), relationship or nexus, has not been satisfied as to either issue.  The Veteran's service-connection claims for bilateral foot deformities and for GERD fail on this basis as well.  The benefits sought on appeal are denied. 


ORDER

The appeal of entitlement to service connection for high cholesterol is dismissed.  

Service connection for sleep apnea is denied.

Service connection for a breathing condition other than sleep apnea is denied.

Service connection for right and left foot deformities, to include bunion deformities, arthritis of the first metatarsal joint, and hallux valgus is denied.

Service connection for GERD is denied.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's remaining claims must be remanded for further procedural and evidentiary development.  

Acquired psychiatric disability

The Veteran has advanced two theories of entitlement as to his service-connection claim for an acquired psychiatric disability.  First, the Veteran asserts he has a current psychiatric disability related to traumatic events he experienced during combat situations while serving in Vietnam.  See the RO hearing transcript, page 15.  Second, the Veteran asserts that his current disability resulted from his initial contact with his drill sergeant, whom he claims yelled and screamed orders at him, making him feel anxious, nervous, and fearful.  See the Veteran's July 2010 Statement in Support of Claim.  The Board will address each contention below.

The Board initially notes that the Veteran's post-service treatment records do in fact include current diagnoses of PTSD and depression.  See the private medical opinion of O.J.P. [diagnosing PTSD]; see also the October 13, 2005 letter from Dr. A.K.L. [diagnosing Major Depression with a history of dysthymia and alcohol dependence].

With respect to in-service disease or injury, the Veteran's service treatment records include no indication that the Veteran experienced any mental health problems during active duty service.  His April 28, 1968 separation examination indicated a "normal" clinical evaluation of the Veteran's psychiatric health, and an April 29, 1968 Clearance Certificate noted that the Veteran was "[f]ree from mental illness, character, behavior and intelligence disorder."  

Nevertheless, as alluded to above, the Veteran asserts that he has a current acquired psychiatric disability that is related to traumatic experiences he incurred during combat situations while serving in Vietnam.  Specifically, the Veteran asserts that he served in Vietnam from January 1968 to May 1968, where he was exposed to ground fire and mortar attacks from the enemy.  See the RO hearing transcript, page 15.  He also asserts he saw dead and injured soldiers while serving in Vietnam.    See the Veteran's February 1, 2011 Written Brief Presentation, page 3.  Upon completion of his service in Vietnam, the Veteran asserts that he returned directly to the United States, where he separated from active duty service.  Id. at 20.  

For the reasons discussed immediately below, the Board finds the Veteran's contentions that he had active duty service in Vietnam, and in turn, that he was exposed to traumatic combat situations in Vietnam, to be not credible.  
The Veteran's service personnel records do not reflect that the Veteran had Vietnam service or combat exposure.  The Veteran was not awarded any medals or decorations indicative of combat, nor was he awarded the Vietnam Service Medal or the Vietnam Campaign Medal.  The Veteran's Record of Assignments clearly shows active duty service in Korea as an Assistant Squad Leader and a Combat Demolition Specialist from November 1967 to May 1968, after which he returned to the U.S. for separation.  Absolutely no mention of service in Vietnam, or actual combat with the enemy is included in the Veteran's personnel records.  Because the service personnel records were prepared with the specific purpose of recording the Veteran's military occupational specialty and duties, they are akin to official records, which enjoy a high degree of probative value in the law.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) [observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision.]; see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987).  

As discussed above, the Veteran asserts that he served in Vietnam from January 1968 to May 1968, and returned to the U.S. directly from Vietnam.  Crucially however, the Veteran's Medical Clearance Certificate, dated April 29, 1968 clearly indicates that the Veteran was examined at AID STATION 2/17 Camp Kaiser APO 96206, which is located not in Vietnam, but Korea.  This record indicated clearance for "travel to CONUS" directly from Camp Kaiser, Korea rather than from Vietnam.  The Veteran's separation examination, dated April 28, 1968, also shows that the Veteran was examined in Korea [2nd/17th AID STATION, APO S.F. 96206] during this time period.  Another Health Record dated April 24, 1968 specifically indicated service at Camp Kaiser, Korea.  Finally, the Veteran's service treatment records also include a lab report indicating that the Veteran's blood was tested on April 5, 1968 at Camp Kaiser, Korea, with results returned from Camp Casey, Korea on April 13, 1968.  See the Veteran's S.T.S. lab sheet.  

These service personnel and service treatment records clearly place the Veteran in Korea, and not Vietnam, during his final months of service.  Although the Veteran is competent to attest to the circumstances of his military service, the Board finds his assertions that he served in a combat zone in Vietnam from January 1968 to May 1968 wholly lacking in credibility.  Notably, in April 2005, the Veteran himself specifically told a VA mental health physician that he had "no actual combat experience."  See the Veteran's April 25, 2005 VA Discharge Summary.  

The Board adds that despite the fact that these highly probative service records were already of record, the VA did in any event attempt to verify the Veteran's claimed service in Vietnam in March 2008 with the National Personnel Records Center (NPRC), but no evidence of any service in Vietnam was found.  A formal finding of lack of information to verify in-service combat stressors was created on August 5, 2008.   

The Board recognizes that there are post-service medical records in the claims folder that allude to the Veteran's claimed prior service in Vietnam.  In so far as the Veteran contends that these records support his contention that that he did in fact serve in Vietnam, the Board notes that it may reject a medical finding that is based on facts provided by the Veteran when those facts have been found to be inaccurate, or, because other facts present in the record contradict the facts provided by the Veteran which formed the basis for the opinion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) [Board may reject such statements of the veteran if rebutted by the overall weight of the evidence].    

The Veteran has also supplied VA with a lay statement dated in September 2005 from an acquaintance, L.W.C., who claimed the Veteran served in Vietnam.  Based on the evidence listed above, and in particular based on the Veteran's service records which show service in Korea during the time period the Veteran contends he was in Vietnam, the Board finds the statements of the Veteran's acquaintance highly suspect, not credible, and of little, if any, probative value.  

Finally, the Board highlights the fact that the Internet printouts supplied by the Veteran regarding the history of the 7th Infantry Division [within which the Veteran served in 1968] actually support a finding that the Veteran's service was entirely in Korea.  Indeed, the report specifically indicates that "[t]he unit did not see any action in Vietnam . . . ."  See the Internet Printout titled "7th Infantry Division (United States)" submitted by the Veteran. 

Accordingly, the evidence of record strongly favors a finding that the Veteran did not have active duty service in Vietnam, and in turn was not exposed to an in-service combat stressor during service in Vietnam.  

As indicated above, the Veteran has alternatively asserted that his current psychiatric disabilities are due to verbal abuse he received from his drill sergeant in service.  In a recent statement, the Veteran asserted that after being screamed at by his drill sergeant, he was scared to death and experienced "heart racing anxiety/nervousness/fear."  He claims that he currently suffers from anxiety any time his personal space is invaded and is convinced that his life "completely changed" after his interaction with this sergeant.  See the Veteran's July 2010 Statement in Support of Claim.  

In support of his claim, the Veteran submitted a lay statement from a long-time acquaintance, S.M., who observed "major changes" in the Veteran's personality upon his return from active duty service, to include an inability to get along with other people.  See the September 14, 2005 letter from S.M.  Additionally, one post-service treatment record dated in October 1971, three years following his separation from service, indicated that the Veteran "used to be a stable young fellow and now has been unable to hold a job" following at least three unsuccessful attempts at suicide.  The Veteran was diagnosed at that time with "reactive depression with a chronic anxiety reaction and a personality change, cause undetermined . . . ."       See the October 1, 1971 treatment report of Dr. H.S.R.  

Crucially, the record contains no medical opinion linking any currently diagnosed psychiatric disability to the Veteran's reported in-service injury, or ruling out any such connection.  Because this case presents certain medical questions regarding etiology that cannot be answered by the Board, such must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Accordingly, a VA mental health examination should be scheduled.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board adds that since it has expanded the Veteran's service-connection claim from one simply for PTSD to one for any psychiatric disability, the RO has not yet had the opportunity to provide the Veteran pre-adjudicatory notice of the information and evidence necessary to support a claim for any acquired psychiatric disorder.  Corrective notification action is thus needed.  38 C.F.R. §§ 3.159(b).

Onychomycosis (claimed as a rash)

The Veteran has asserted that his currently-diagnosed onychomycosis is directly related to in-service exposure to Agent Orange in Vietnam.  He has also indicated that he has a recurring rash around his groin that reappears about twice a year that is also related to in-service exposure to Agent Orange.  See the RO hearing transcript, page 12.

With respect to current disability, it is undisputed that the Veteran has a current diagnosis of onychomycosis of the toes.  See the Veteran's March 23, 2006 VA Podiatry Attending Note.  The Veteran is also competent to attest to the existence and frequency of observable rashes in his groin area.   

With respect to in-service disease or injury, the Board has already determined after a review of the evidence as a whole that the Veteran's did not serve within the borders of Vietnam in 1968.  Thus, exposure to herbicides is not presumed under 38 U.S.C.A. § 1116 or 38 C.F.R § 3.307(a)(6)(iii) based on service in the Republic of Vietnam.

Crucially however, effective February 24, 2011, VA amended its adjudication regulations to extend a presumption of herbicide exposure to certain Veterans who served in Korea.  Specifically, VA has added a new paragraph (a)(6)(iv) to 38 C.F.R. § 3.307 that reads as follows:

(a)(6)(iv)  A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

The Veteran's service personnel records indicate that the Veteran served in the 13th Engineering Battalion, 7th Infantry Division in Korea from November 1967 to May 1968.  Significantly, the Veteran's unit is in fact one of the units recognized by DoD as having been exposed to Agent Orange on the DMZ between April 1968 and July 1969.  See M21-1 MR, Part IV, Subpart ii, ch. 2, sec. C(10)(p).  Therefore, based on this amended regulation, it is presumed that the Veteran was exposed to herbicides during his service along the DMZ in April 1968.  See 38 C.F.R. § 3.307 (amended February 24, 2011).

The Veteran has never been afforded a VA skin examination.  As such, there is no medical evidence of record linking the Veteran's onychomycosis or any diagnosed skin rash to the Veteran's in-service herbicide exposure, or ruling out any such connection.  Accordingly, the Board believes that a medical examination assessing the etiology of any diagnosed skin or nail disabilities is necessary to adequately decide this claim.

Ankle and knee disabilities

The Veteran claims entitlement to service connection for bilateral ankle and bilateral knee disabilities.  He asserts that these disabilities are directly related to injuries he sustained in basic training at Ft. Knox while on a 20 mile march.  He asserts that he has had continuous pain in the knees and ankles since this incident in service.  See the RO hearing transcript, page 3.  

The Veteran does in fact have current diagnoses of right and left knee arthritis.               See the Veteran's December 2, 2004 VA Radiology Report.  He also suffered a right ankle fracture in 2002.  See the Veteran's February 24, 2002 private treatment report [noting a fracture of the medial malleolus of the right ankle].    

Notably however, the Veteran's service records include no complaints of, treatment for or diagnoses of any ankle or knee disability.  See, e.g., the Veteran's April 1968 Report of Medical History [where the Veteran specifically indicated he never experienced joint pain or trick knees].  Although the Veteran's private physician, Dr. D.B.C. has linked the Veteran's knee disabilities, in part, to marching in service based on a continuity of pain symptoms, Dr. D.B.C. made no mention of the fact that the Veteran's service records included a "normal" clinical examination of the lower extremities upon separation, and an in-service communication from the Veteran, noted above, indicating that he had not experienced joint pain or trick knees in service.  See the January 28, 2008 letter from Dr. D.B.C.  The opinion is therefore inadequate for adjudication purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) [It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion].

In support of his claim, the Veteran has submitted three lay statements from fellow service members who attest that he hurt his knees and ankles during basic training.  See the April 2005 statement of R.M. [indicating that the Veteran was having "quite a bit of trouble with [his] knees and ankles," and that on a 20 mile march he "fell out and had to be attended to by the medics"]; the April 2005 statement of R.J.M. [indicating that during training in 1966 the Veteran had problems with his knees that required him to be transported by ambulance during a 20 mile march]; and the May 2006 statement of F.S. [indicating that the Veteran went on sick call many times with his legs bothering him many times].  

Before an informed decision can be made regarding these claims, the Board believes that further evidentiary development is necessary.  In particular, the RO should attempt to determine if any additional service treatment records exist dated at the time of the Veteran's 1966 basic training at Ft. Knox.  If so, such should be associated with the Veteran's claims folder.  Additionally, the Veteran should be afforded an orthopedic evaluation of his knees or ankles to determine the current nature and etiology of his claimed disabilities.  Such should be scheduled so that the Veteran's claims can be adequately adjudicated.

Bilateral hearing loss

The Veteran's last VA audiological examination took place more than three years ago in January 2008.  In a March 2010 statement, the Veteran indicated that he now has to wear hearing aids, suggesting that his hearing disability may have worsened in severity.  See the Veteran's March 2010 Statement in Support of Claim.  The Veteran's representative has argued that the evaluations currently of record do not accurately reflect the true extent of the Veteran's current hearing loss.                  See the Veteran's February 1, 2011 Written Brief Presentation, page 2.  

Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

In this connection, the Board believes that a medical examination assessing the current severity of the Veteran's bilateral hearing loss disability is necessary to adequately decide this claim.

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request information regarding any additional treatment he may have received for his claimed psychiatric disabilities, left and right ankle disabilities, left and right knee disabilities, onychomycosis and/or skin rash, and his bilateral hearing loss disability.  Thereafter, VBA should take appropriate steps to secure any medical treatment records so identified that are not already of record, and associate them with the Veteran's VA claims folder.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  The RO should also attempt to verify if any additional service treatment records exist dated in 1966, while the Veteran was stationed at Ft. Knox for basic training, that are not already associated with the Veteran's claims folder.  If additional records do in fact exist, they should be obtained as well.  

3.  VBA should also send the Veteran and his representative a letter explaining, in terms of             38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the Veteran's claim of entitlement to service-connection for an acquired psychiatric disorder.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303 and 3.304, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

4.  VBA should then schedule the Veteran for a mental health examination.  The examiner should review the Veteran's entire VA claims folder and a copy of this entire REMAND.  After a thorough examination, the examiner should clarify the Veteran's specific mental health diagnosis or diagnoses, and provide an opinion with supporting rationale as to whether it is it as likely as not (i.e. probability of 50 percent of greater) that the Veteran has an acquired psychiatric disability that was caused or aggravated by his active duty military service.  For the purposes of this opinion, the examiner should assume that the Veteran experienced verbal abuse in service from his drill sergeant, as described by the Veteran in his July 2010 Statement in Support of Claim.  The examiner should however disregard the Veteran's assertions that he experienced traumatic experiences during combat operations in Vietnam, as they have not been found credible by the Board.  

If the examiner determines that any diagnosed psychiatric disability is not at least as likely as not due to the Veteran's service, but more likely a result of another cause or disability, the examiner should so state, and explain the basis for this opinion.  The examiner should specifically comment upon the Veteran's 1971 diagnosis of "reactive depression with a chronic anxiety reaction and a personality change" by Dr. H.S.R.  A report should be prepared and associated with the Veteran's VA claims folder.  

5.  VBA should also schedule the Veteran for a skin and nail examination.  The examiner should review the Veteran's entire VA claims folder and a copy of this REMAND.  After a thorough examination, the examiner should clarify the Veteran's specific skin and/or nail disorders, to include onychomycosis, and provide an opinion with supporting rationale as to whether it is it as likely as not (i.e. probability of 50 percent of greater) that the Veteran has a skin and/or nail disability that was caused or aggravated by his active duty military service, to include his presumed exposure to herbicides in Korea.  A report should be prepared and associated with the Veteran's VA claims folder.  

6.  VBA should also schedule the Veteran for an orthopedic examination of his knees and ankles.  X-rays of each knee and ankle should be taken.  The examiner should review the Veteran's entire VA claims folder, current x-ray reports, and a copy of this REMAND.  After a thorough examination, the examiner should identify whether the Veteran has any right or left ankle disability and/or any left or right knee disability.  For every disability diagnosed, the examiner should provide an opinion with supporting rationale as to whether it is it as likely as not (i.e. probability of 50 percent of greater) that such disability was caused or aggravated by his active duty military service, to include his claimed in-service injuries during basic training in 1966.  A report should be prepared and associated with the Veteran's VA claims folder.  

7.  VBA should also schedule the Veteran for a VA examination to determine the current severity of his bilateral hearing loss disability and the functional effects caused by that loss, if any.  Puretone threshold testing, the Maryland CNC speech audiometric test, and any other tests or studies deemed necessary by the examiner should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to the examiner.  A report should be prepared and associated with the Veteran's VA claims folder.

8.  After undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's claims.  If the claims are denied, in whole or in part, the VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


